PER CURIAM.
Appellants, defendants below, appeal a final judgment consequent upon jury verdict for appellee, plaintiff below. The error assigned and argued concerns the trial court’s alleged error in denying defendant-appellants’ motions for directed verdict, for judgment notwithstanding the verdict and for new trial.
Appellee sued appellants for damages arising out of a collision between an automobile, driven by the minor appellant Rue-ban Shiffman, and a pedestrian, Robert B. Fawkes, appellee’s decedent. As a result of the collision, Fawkes’ left leg was broken. (His subsequent death was in no way related to this collision.)
Appellants base their right to a reversal upon three points, (1) that the evidence conclusively demonstrates that appellee’s decedent was guilty of contributory negligence as a matter of law, (2) that the evidence does not afford a sufficient basis for the verdict, and (3) that the verdict is excessive.
It would serve no useful purpose to review in any detail the evidence presented. It was purely a question for the jury to decide under proper instructions, about which there is no question whether, under the circumstances, the driver of the automobile was guilty of negligence, and if so, whether or not the deceased himself was guilty of contributory negligence. There is evidence to support the jury’s assessment of damages, and nothing to indicate they were influenced unduly by passion or prejudice on any matters outside the scope of their duties and obligations as jurors, nor is the verdict so excessive as to shock the conscience of the court. The appellant has not made it appear that there was error committed by the trial court, and the judgment is, therefore, affirmed.
KANNKR, Acting C. J., WHITE, J., and PATTISHALL, W. A., Associate Judge, concur.